EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3 February 2021 has been entered.


Authorization for this examiner’s amendment was given in an interview with Abdul Ghani Hamadi on 10 February 2021.

The application has been amended as follows: 

IN THE CLAIMS:

At line 12 of claim 1, “is located in the offset position” has been changed to –is located in a position in the offset--.
At line 7 of claim 3, “tumour” has been changed to –tumor--.
Claim 6 has been cancelled.
At line 21 of claim 11, “tumour” has been changed to –tumor--.

Reasons for Allowance
Claims 1-5, 7, 8, 10-15 and 17-21 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-5 and 7, while the prior art teaches a radiotherapy apparatus for treating a target portion of a patient, comprising: a source for producing a beam of ionizing radiation toward a rotation axis, the beam covering a maximum aperture of the source, the source having a central axis that is perpendicular to the rotation axis, wherein the central axis and the rotation axis intersect at an isocenter; a collimator for collimating the beam to produce a collimated beam directed along a beam axis extending toward a tumor within the target portion and covering a sub-part of the maximum aperture; a patient support positionable in the path of the beam; a rotatable gantry, on which the source is mounted, that rotates around the rotation axis and thereby to rotate the source around the patient support and 
Regarding claims 8, 10 and 18-21, while the prior art teaches a radiotherapy apparatus for treating a target portion of a patient comprising: a rotatable gantry rotating around a rotation axis; a source having a central axis that is perpendicular to the rotation axis, the central axis and the rotation axis intersecting at an isocenter, the source being arranged to emit a beam of therapeutic radiation along a beam axis and toward the rotation axis, and wherein the rotation of the gantry causes the source to rotate and to direct the beam along the beam axis towards a tumor within the target portion from a plurality of rotational positions; an imaging device for the therapeutic radiation, the imaging device being movable relative to the source; and a control unit configured to provide instructions to coordinate the rotation of the source and the 
Regarding claims 11-15 and 17, while the prior art teaches a radiotherapy apparatus for treating a target portion of a patient, comprising: a rotatable gantry rotating around a rotation axis; a source for producing a beam of ionizing radiation along a beam axis, the source having a central axis that is perpendicular to the rotation axis, the central axis and the rotation axis intersecting at an isocenter, and wherein the rotation of the gantry causes the source to rotate and to direct the beam along the beam axis towards a tumor within the target portion from a plurality of rotational positions; an imaging device located opposite the source, the imaging device being mounted on the rotatable gantry via a drive member adapted to allow translational motion of the imaging device in at least one direction perpendicular to the central axis; and a control unit  configured to provide instructions to control the drive member to move the imaging device to maintain the imaging device in the beam as the source rotates to different rotational positions and directs the beam towards the tumor, the prior art of record does not teach or fairly suggest a radiotherapy apparatus for treating a target portion of a patient as claimed by Applicant, wherein the beam axis is offset with respect to the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791